DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
For example, there is simply no disclosure in Watanabe, alone or in combination with Will or the other references, of "determin[ing] the amount of consumable product remaining to be the different amount of consumable product corresponding to the one of the plurality of templates matched to the amount of the viewing field occupied by the identification mark." 

Rather, Watanabe "determine[s] height or stage numbers of respective uppermost workpieces in the plurality of stacks of workpieces and thus the number of workpieces in respective stacks" based on workpiece "thickness." See Watanabe, at paragraphs 16 and 53. This is different from the claimed determining "different amount of consumable product corresponding to the one of the plurality of templates matched to the amount of the viewing field occupied by the identification mark." 

Will, at paragraph 55, "determine[s] inventory levels of products or accessories within the apparatus using the vertical distance traveled by the laser or infrared beam before recognizing an indicia and/or the physical presence of a productor accessory within the magazines or other storage containers." But measuring inventory levels based on "vertical distance traveled by the laser," alone or in combination with the relied upon portions of the other cited references, is not the same as determining "different amount of consumable product corresponding to the one of the plurality of templates matched to the amount of the viewing field occupied by the identification mark." 


Examiner’s Response:
Examiner notes that Watanabe teaches using a camera to determine the amount of product in a stack.  The camera uses a template/table to compare what the camera sees in order to determine the height/(amount)/stage number (see Abstract).  Examiner further notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Stralin discloses a type of sensor for detecting the number of products remaining using a sensing device.  As seen by the combination it would be obvious to use various sensors which are capable of providing the same results.
Applicant Argues:
Page 4 of 6Further, Watanabe is directed to a "position detecting device and a takeout apparatus capable of obtaining information on height or stage number of an object in a stack of objects by a two-dimensional image capturing device for an operation of taking out the object by a robot. See Abstract, emphasis added. Watanabe is only analagous art if it is "'reasonably pertinent"' to the problem," and to be reasonably pertinent "it must 'logically [] have commended itself to an inventor's attention in considering his problem."' See MPEP 2141.01. In contrast to Watanabe controlling a robot, Claim 1 is directed to determining the amount of consumable product remaining in a dispenser. As such, Watanabe is not analagous art. 

Examiner’s Response:Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Applicant Argues
The Examiner, at page 8 of the Office Action, notes "the combination would be capable of providing an amount of the viewing field occupied by the identification mark (by the size); an amount of consumable product remaining based on the amount of the viewing field occupied by the identification mark (by the size), and a plurality of templates (stored images which it recognizes) corresponding to a different amount of viewing field occupied (recognizing the size difference/distance) by having the sensor mechanisms function for detecting a size difference as product . . . ." However, combining four subject matter diverse references to construct a machine that is allegedly capable of performing the claimed technology does not meet the requirements to show obviousness. 

Examiner’s Response:Examiner notes that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

For the reasons stated above, the claims stand rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stralin et al. (US 2014/0367401 – hereinafter Stralin) in view of Will et al. (US 2015/0310694 – hereinafter Will) Savage et al. (US 2012/0203376 – hereinafter Savage) and Watanabe et al. (US 2003/0088337 – hereinafter Watanabe).
Re Claims 1, 5-7, and 9:
Stralin discloses a body (2) to hold consumable products (3), the body (2) having an upper portion (near 6) and a lower portion (near 4), the lower portion (near 4) having a dispensing opening (4) through which the consumable products (3) are dispensed to a user, and wherein: the consumable products (3) have a top portion (near 16), and as the consumable products (3) are dispensed the top portion (near 16) move away from the upper portion (near 6) of the body (2); a device (sensor 11) proximate the upper portion (near 6); and a processing device in data communication with the device (sensor 11) configured to determine an amount of consumable products remaining (see paragraphs [0071, 0074, 0075, 0079, 0088, 0100, and 0105]), but fails to teach the top portion has an identification mark, and as the consumable products are dispensed the top portion and identification mark move away from the upper portion of the body; viewing field occupied by the identification mark and (ii) a different amount of consumable product, and compare the plurality of templates with the amount of the viewing field occupied by the identification mark to match the amount of the viewing field occupied by the identification mark to one of the plurality of templates, and determine the amount of consumable product remaining to be the different amount of consumable product corresponding to the one of the plurality of templates matched to the amount of the viewing field occupied by the identification mark.

Will teaches a top portion has an identification mark (see paragraph [0054]), and as the consumable products are dispensed the top portion and identification mark move away from the upper portion of the body (see Figs. 8A-8C); a (camera/infrared) proximate the upper portion and configured to capture at least a partial image of the identification mark in a viewing field of the (camera/infrared) (see paragraph [0071]); and a processing device in data communication with the (camera/infrared) and configured to determine: an amount of consumable product remaining  (see paragraphs [0038, 0054, 0055, 0058, 0059, 0060-0062, and 0069-0073]).  Re Claims 5-7: Will teaches identification marks (see paragraphs [0038, 0054, 0055, 0059, 0060, 0062, and 0069-00702] – see barcodes as equivalents of trademarks additionally designs).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Stralin with an alternative camera/infrared sensor as suggested in the Will disclosure to provide an art recognized equivalent type sensing device in place of another as capable by one of ordinary skill in the art.

Savage teaches art equivalent recognized sensors [see paragraph [0050]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Stralin with that of Will and Savage to provide an art recognized equivalent type sensing device in place of another as capable by one of ordinary skill in the art.

Watanabe teaches based on the amount of the viewing field occupied by the (product/mark) (see Figs. 1-7, see Abstract),  and wherein the processing device is configured to access a plurality of templates where each of the plurality of templates corresponds to (i) a different amount of the viewing field occupied by the (product/mark) and (ii) a different amount of consumable product (see paragraphs [0031, 0040, 0042-0043, and 0047-0048]) and compare the plurality of templates with the amount of the viewing field occupied by the (product/mark) to match the amount of the viewing field occupied by the (product/mark) to one of the plurality of templates (see paragraphs [0031, 0040, 0042-0043, 0047-0048, and 0054]), and determine the amount of consumable product remaining to be the different amount of consumable product corresponding to the one of the plurality of templates matched to the amount of the viewing field occupied by the (product/mark) (see paragraphs [0031, 0040, 0042-0043, 0047-0048, 0054, and 0084-0086]).  Re Claim 9: Watanabe teaches wherein a partial image of the (product/mark) is a photograph of at least a portion/ characteristic of the identification mark (see paragraph [0071]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Stralin with that of Will, Savage, and Watanabe to allow for a mark to be detectable at different heights for determining product remaining.  Examiner notes that Will teaches such and Watanabe teaches the specifics of a change in size detected by a camera.  Examiner notes the combination would be capable of providing an amount of the viewing field occupied by the identification mark (by the size); an amount of consumable product remaining based on the amount of the viewing field occupied by the identification mark (by the size),and a plurality of templates (stored images which it recognizes) corresponding to a different amount of viewing field occupied (recognizing the size difference/distance) by having the sensor mechanisms function for detecting a size difference as product is dispensed as obvious in view of the cited prior art.

Further Re Claims 2 and 3:
Stralin discloses wherein the consumable products are stacked, folded hand towels (see paragraph [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651